Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

Mashiana Paradise Plaza, Inc.,

Respondent.

Docket No. C-13-899

FDA Docket No.

FDA-2013-H-0726

Decision No. CR2884

Date: August 9, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an administrative complaint

(Complaint) against Respondent, Mashiana Paradise Plaza, Inc., alleging facts and
legal authority sufficient to justify the imposition of a civil money penalty of

$2,000. Respondent did not timely answ
request an extension of time within whic
default judgment against Respondent an
penalty in the amount of $2,000.

CTP began this case by serving the Com

er the Complaint, nor did Respondent
to file an answer. Therefore, I enter a
order that Respondent pay a civil money

plaint on Respondent and filing a copy of

the Complaint with the Food and Drug Administration’s (FDA) Division of

Dockets Management. The Complaint al

leges that Respondent’s staff unlawfully

sold regulated tobacco products to a minor on two separate occasions, failed to

verify that the tobacco purchasers were o

f sufficient age prior to those transactions

and impermissibly used a self-service display in a non-exempt facility, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$2,000.

On June 19, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay
the full amount of the proposed penalty. Respondent did not take any of the
required actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I must decide whether a default
judgment is appropriate here, and I conclude that it is merited based on the
allegations of the Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Mashiana Paradise Plaza, an establishment that sells
tobacco products and is located at 486 South 50 East Bypass 31, Rochester,
Indiana 46975.

e¢ On June 16, 2012, an FDA-commissioned inspector observed two
violations of regulations found at 21 C.F.R. Part 1140 while inspecting
Respondent’s establishment. First, Respondent violated 21 C.F.R. §
1140.14(a) when Respondent’s staff sold tobacco products to a minor.
Specifically, a person younger than 18 years of age was able to purchase a
package of “Camel Blue” cigarettes at approximately 2:17 PM. Second,
during this same transaction, Respondent’s staff violated 21 C.F.R. §
1140.14(b)(1) when Respondent’s staff failed to verify, by means of
photographic identification containing the bearer’s date of birth, that the
tobacco purchaser was 18 years of age or older.

e¢ On August 23, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from June 16, 2012. In addition to describing
the violations, the letter advised Respondent that the FDA may initiate a
civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.

¢ On September 24, 2012, Preety Mashiana responded in writing to the
Warning Letter on behalf of Respondent. In her letter, Ms. Mashiana stated
that “the sale was ‘an oversight by the employee selling the cigarettes.’”
She also stated that “the establishment will retrain all employees regarding
the importance of checking photo IDs for any individual under the age of
30.”

¢ On December 9, 2012, FDA-commissioned inspectors documented
additional violations during another inspection of Respondent’s
establishment. Specifically, at 3:02 PM ET, Respondent’s staff sold a
package of “Grizzly Long Cut Wintergreen” smokeless tobacco to a person
younger than 18 years of age. In addition, Respondent’s staff failed to
verify the minor’s photographic identification prior to this transaction as
required by 21 C.F.R. § 1140.14(b)(1). The inspectors also noted a
violation of 21 C.F.R § 1140(c) because Respondent’s establishment
contained a tobacco self-service display yet the facility did not qualify as
one where minors are not permitted to enter at any time,

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age. Finally, under 21 C.F.R § 1140.16(c), a retailer may sell cigarettes or
smokeless tobacco only in a direct, face-to-face exchange between the retailer and
the consumer. A self-service display is a method of sale that is not permitted
under the regulations. However, self-service displays are permitted in facilities
where the retailer ensures that no person younger than 18 years of age is present,
or permitted to enter, at any time. See 21 C.F.R. § 1140.16 (c)(ii).

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor on two
separate occasions, June 16, 2012, and December 9, 2012. Prior to these
transactions, Respondent’s staff did not verify, by checking the tobacco
purchaser’s photographic identification, that the tobacco purchasers were 18 years
of age or older as required by the regulations. In addition, Respondent’s
establishment contained a tobacco self-service display but was not exempt from
the requirement that its staff sell tobacco products only through a direct, face-to-
face exchange because minors were permitted to enter the establishment.
Respondent’s actions and omissions on two separate occasions at the same retail
outlet constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $2,000 is permissible under 21
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

